 Case 1:18-cv-05401-MKB-PK Document 10 Filed 03/20/19 Page 1 of 1 PageID #: 78



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :    Case No. 1:18-cv-05401-MKB-PK
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
24.239.146.151,                                                  :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                               PLAINTIFF’S VOLUNTARY DISMISSAL
                                 WITH PREJUDICE OF JOHN DOE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

 LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

 assigned IP address 24.239.146.151, are voluntarily dismissed with prejudice.


          Dated: March 20, 2019                                Respectfully submitted,

                                                               FOX ROTHSCHILD, LLP

                                                               By: /s/ Shireen Nasir
                                                                   Shireen Nasir, Esq.
                                                                   snasir@foxrothschild.com
                                                                   101 Park Avenue
                                                                   17th Floor
                                                                   New York NY 10178
                                                                   Tel.: (212) 878-7900
                                                                   Fax: (212) 692-0940
                                                                   www.foxrothschild.com
                                                                   Attorneys for Plaintiff




                                                          1
